DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 11,276,397. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 15 of the cited patent.
Here is a comparison between claim 8 of the instant application and claim 1 of the cited patent.
Instant application 17/587,458
Patent 11,276,397
Comparison
1. A method of audio beamforming, the method comprising:
1. A hands-free voice user interface system comprising:
Similar
receiving a plurality of audio signals from a microphone array; converting the plurality of audio signals into a plurality of frequency-domain audio signals, each of the plurality of frequency-domain audio signals including a predetermined number of frequency bands;
a narrow band band-pass filter frequency band selection module configured to perform a signal band extraction operation on frequency domain signal to extract a subset of select narrow bands of the frequency domain signal and to provide selected narrow band outputs;
Similar
selecting a subset of the predetermined number of frequency bands for each of the plurality of frequency-domain audio signals; performing frequency-domain based acoustic echo cancellation on each subset of the predetermined number of frequency bands for each of the plurality of frequency-domain audio signals;
a selective band limited frequency band signal preprocessing module including acoustic echo cancellation, the preprocessing module communicably coupled to receive the selected narrow band outputs and having a frequency-domain preprocessing acoustic echo cancellation module on the provided selected narrow band outputs configured to provide a frequency- domain pre-processing output based on the subset of select narrow bands; and
Similar
performing a direction of arrival analysis on the subset of the predetermined number of frequency bands to determine a direction of arrival value for the plurality of audio signals received from the microphone array; and performing beamforming on the plurality of frequency-domain audio signals using the direction of arrival value.
a narrow band direction of arrival module communicably coupled to the preprocessing module and configured to receive the frequency domain pre-processing signal output based on the subset of select narrow bands and perform a direction of arrival operation on the preprocessing signal output, and provide a direction of arrival estimation to a steerable beamformer module.
Similar



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganeshkumar (US PAP 2018/0270565) in view of Benattar (US PAP 2018/0146319).
As per claims 1, 9, 15, Ganeshkumar teach a method/system of audio beamforming, the method comprising: 
receiving a plurality of audio signals from a microphone array (“a plurality of microphones coupled to one or more earpieces. The signals are processed using a first array processing technique to enhance their acoustic response from a selected direction”; Abstract); 
converting the plurality of audio signals into a plurality of frequency-domain audio signals, each of the plurality of frequency-domain audio signals including a predetermined number of frequency bands (“Alternately or additionally, the example systems 300, 400 may be employed to operate on sub-bands. Such sub-bands may be within a spectrum associated with human speech. Additionally or alternately, the example systems 300, 400 may be configured to ignore sub-bands outside the spectrum associated with human speech.”; paragraph 56); 
selecting a subset of the predetermined number of frequency bands for each of the plurality of frequency-domain audio signals (“Additionally or alternately, the example systems 300, 400 may be configured to ignore sub-bands outside the spectrum associated with human speech.”; paragraphs 56, 110).
However, Ganeshkumar does not specifically teach performing a direction of arrival analysis on the subset of the predetermined number of frequency bands to determine a direction of arrival value for the plurality of audio signals received from the microphone array; and performing beamforming on the plurality of audio signals using the direction of arrival value.
	Benattar discloses that eight (8) microphones 202 may be provided which are equally spaced and define a circle. A central microphone 203 may also be provided to facilitate accurate source direction of arrival (paragraph 91).  The audio analysis and processing unit may generate a signal corresponding to the audio beam direction which is connected to the position accumulator 305. The audio analysis and processing unit may use a beamformer to select a beam which includes audio information of interest or may include beam-steering capabilities to refine the direction of arrival of audio from an audio source (paragraph 93).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform beamforming on the plurality of frequency-domain audio signals using the direction of arrival value as taught by Benattar in Ganeshkumar, because that would help improve rejection of unwanted signals from other directions (paragraph 24).

	As per claims 2, 10, 16, Ganeshkumar in view of Benattar further disclose the subset of the predetermined number of frequency bands is between 600 Hz and 2 kHz (“the sub-band filter may provide sixty-four sub-bands covering 125 Hz each across a frequency range of 0 to 8,000 Hz.”; Ganeshkumar; paragraph 65).

	As per claims 3, 11, 17, Ganeshkumar in view of Benattar further disclose performing beamforming on the plurality of audio signals comprises: performing beamforming on the plurality of frequency-domain audio signals using the direction of arrival value (“The audio analysis and processing unit may use a beamformer to select a beam which includes audio information of interest or may include beam-steering capabilities to refine the direction of arrival of audio from an audio source”; Benattar; paragraphs 91 – 93).

	As per claims 4, 12, 18, Ganeshkumar in view of Benattar further disclose performing beamforming on the plurality of frequency-domain audio signals comprises: performing beamforming on the plurality of frequency-domain audio signals in a bandwidth of DC to a Nyquist Frequency of an operated sampling rate (“An analog to digital sampling rate may be selected for the highest frequency of interest, for example a 16 kHz sampling rate satisfies the Nyquist-Shannon sampling theorem for a frequency range up to 8 kHz.”; Ganeshkumar; paragraphs 56, 65).

	As per claims 5, 13, Ganeshkumar in view of Benattar further disclose the Nyquist Frequency is approximately 8 kHz (Ganeshkumar; paragraphs 56, 65).

	As per claims 6, 14, 19, Ganeshkumar in view of Benattar further disclose the subset of the predetermined number of frequency bands are not contiguous bands (Ganeshkumar; paragraphs 56, 58).

	As per claims 7, Ganeshkumar in view of Benattar further disclose the subset of the predetermined number of frequency bands are alternating bands (Ganeshkumar; paragraphs 56, 58).

	As per claims 8, 20, Ganeshkumar in view of Benattar further disclose performing frequency-domain based acoustic echo cancellation on each subset of the predetermined number of frequency bands for each of the plurality of frequency-domain audio signals (“In some examples, a first echo canceller may operate on right side signals and a second echo canceller may operate on left side signals. In some examples, one or more echo cancellers may receive a playback signal as an echo reference signal, and may adaptively filter the echo reference signal to produce an estimated echo signal, and may subtract the estimated echo signal from a primary and/or voice estimate signal. In some examples, one or more echo cancellers may pre-filter an echo reference signal to provide a first estimated echo signal, then adaptively filter the first estimated echo signal to provide a final estimated echo signal.”; Ganeshkumar; paragraphs 56, 100).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ebenezer teaches spatially-controlled noise reduction for headsets with variable microphone array.  Janse et al. teach audio capture using beamforming.  Zernicki et al. teach micophone probe method for audio signals processing.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658